FILED
                                                            MARCH 11, 2021
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                           )        No. 37147-6-III
                                               )
                     Respondent,               )
                                               )
              v.                               )        UNPUBLISHED OPINION
                                               )
ZACHARY STEVEN SKONE,                          )
                                               )
                     Appellant.                )

       LAWRENCE-BERREY, J. — Zachary Skone appeals his convictions of first degree

assault (with a firearm enhancement), two counts of unlawful possession of a firearm

(UPFA), and attempted bribery of a witness. We vacate one of Skone’s unlawful

possession of a firearm convictions, remand for resentencing, and direct the trial court to

strike the deoxyribonucleic acid (DNA) collection fee. We otherwise affirm.

                                          FACTS

       On January 11, 2018, Zachary Skone went to the drive-through window of a coffee

shop and ordered a drink. He told the barista he was “running from the pigs.” Report of

Proceedings (RP) at 428. Looking inside Skone’s car, the barista saw that Skone had a

revolver. The barista reported this to the police.
No. 37147-6-III
State v. Skone


       Three days later, on January 14, Skone shot Dane Alexander at the Montlake boat

launch on Moses Lake. Alexander had come to the boat launch as part of a drug deal

when Skone attacked him, firing a .22 caliber revolver. Skone admitted to police that he

shot Alexander, but claimed he was protecting a friend.

       The State charged Skone by amended information with one count of first degree

assault, one count of first degree robbery, two counts of first degree unlawful possession

of a firearm, and one count of bribing a witness. With respect to the first two counts, the

State alleged a firearm enhancement and that Skone had committed the offenses to obtain

or advance his position in a gang.

       The State contended Skone was either a gang member or wanted to be in the

Norteños gang. It offered evidence that Skone called himself “Little Wigga” and

recorded a video on his phone the day before the shooting in which he said he was doing

a “whole lotta gang” stuff. RP at 1072, 1076.

       During the trial, juror 5 approached the bailiff to express concern about gang

retaliation against jurors if Skone was convicted. The bailiff told the juror he had a job to

do and needed to focus. The bailiff brought this to the trial court’s attention, who spoke

to the parties about it.




                                              2
No. 37147-6-III
State v. Skone


       The trial court and the parties agreed that the court should have a colloquy with

juror 5 outside the presence of the other jurors. Defense counsel emphasized the court

needed to “gingerly walk that line between not inquiring too much of the jurors and

implanting that significant bias.” RP at 1490. They discussed the nature of the court’s

inquiry and the type of questions that could and should be asked.

       The trial court then questioned juror 5 with the parties present. The juror said he

had earlier expressed to the entire jury a concern for the possibility of gang retaliation and

the jurors shared his concern. When asked by the court whether his concern would affect

his ability to evaluate the evidence and follow the court’s instructions of the law, juror 5

said it would not.

       The trial court and the parties agreed that all of the jurors needed to go through the

same process. Defense counsel seemed satisfied with juror 5 but wanted additional time

to process the juror’s responses. The trial court remarked:

       [I]n any case a juror is going to have their own thoughts and whether they
       express it out loud to us ever, we will have no idea. So they will already be
       thinking, am I nervous about making a decision? Am I nervous about
       retaliation? I mean that’s already probably going through their head in any
       jury trial that I can imagine. It’s just unfortunate, of course, that this person
       has decided to express it out loud, rather than follow the instructions and
       just keep it to themselves.

RP at 1509.


                                               3
No. 37147-6-III
State v. Skone


       The trial court then interviewed the rest of the jurors in the same manner, taking

each aside, asking what they had heard or said, and then asking whether their ability to

decide the case based on the evidence and the court’s instructions on the law would be

impaired. During the interviews, defense counsel had initial concerns only about jurors 2

and 5; but afterward, Skone and his counsel agreed there were no issues and the trial

could continue without recusing any of the jurors.

       The trial court commented it had not heard anything from juror 5 appearing to

manifest unfitness. The court also noted that the interviews established there was no

further discussion and there was no indication the jurors had discussed the case itself in

any form or fashion or any of the trial evidence.

       The jury found Skone guilty of first degree assault with a firearm but agreed he did

not commit the crime to obtain or advance his position in a gang. It also found him guilty

of both counts of first degree unlawful possession of a firearm, as well as attempted

bribery of a witness. It found him not guilty of first degree robbery.

       At sentencing, Skone did not contest the State’s sentencing memorandum that

argued the two firearm convictions were different criminal conduct nor did he challenge

the State’s offender score calculation of 6, which showed 1 point for each of the two

firearm convictions. The trial court imposed a standard range sentence of 262.5 months.


                                             4
No. 37147-6-III
State v. Skone


       Skone appealed to this court.

                                        ANALYSIS

       JURY BIAS

       Skone contends the trial court failed to ensure he received a fair trial by an

unbiased jury. He argues that some of the jurors discussed the case before deliberations,

the trial court actively avoided gathering more specific information, and it compounded

the jurors’ preconception of danger by offering police escorts to their cars. We disagree

that the trial court did anything improper.

       The right to be tried by an impartial jury is fundamental to the fairness of the trial

and explicitly protected by the Sixth Amendment to the United States Constitution and

article I, section 22 of the Washington Constitution. This right “means a trial by an

unbiased and unprejudiced jury, free of disqualifying jury misconduct.” State v. Tigano,

63 Wn. App. 336, 341, 818 P.2d 1369 (1991).

       We initially question whether juror misconduct occurred at all. The jurors did not

discuss the case. Rather, they discussed their safety. The trial court aptly observed that

jurors probably always have some degree of concern if they render a guilty verdict in a

criminal case. Here, the trial court and the parties had an opportunity to inquire further




                                              5
No. 37147-6-III
State v. Skone


about this concern and make doubly sure the jurors would base their verdict on the facts

presented and the law given to them.

       Even if misconduct did occur, it likely benefited Skone. Had the jury believed

Skone was involved in gangs, this belief might have made it more difficult for them to

find Skone guilty.

       Also, a mistrial is not appropriate when the trial court is satisfied beyond a

reasonable doubt that the misconduct will not contribute to the verdict. State v. Fry, 153

Wn. App. 235, 239, 220 P.3d 1245 (2009). Here, defense counsel and Skone were

satisfied. So was the trial court.

       “[T]he trial court is in the best position to determine a juror’s ability to be fair and

impartial.” State v. Noltie, 116 Wn.2d 831, 839, 809 P.2d 190 (1991). Reviewing courts

defer to the trial court’s determination on this issue. Ottis v. Stevenson-Carson Sch. Dist.

No. 303, 61 Wn. App. 747, 755-56, 812 P.2d 133 (1991). Moreover, defense counsel’s

and Skone’s agreement that each of the 12 jurors could fairly decide the case cannot be

overlooked. We are convinced not only that the trial court did not err but commend the

trial court for doing a conscientious job ensuring Skone’s right to a fair trial.




                                               6
No. 37147-6-III
State v. Skone


       DOUBLE JEOPARDY

       Skone contends the two unlawful possession of a firearm convictions were based

on the same course of conduct without the State showing an intervening event. Because

of this, he argues that double jeopardy applies and this court must vacate one of the

charges. We agree.

       We first address the State’s argument that Skone waived his right to raise this

argument by not objecting at sentencing to the entry of separate unlawful possession of a

firearm convictions or his purported offender score of 6. In support of this, the State cites

State v. Nitsch, 100 Wn. App. 512, 997 P.2d 1000 (2000). Nitsch discussed a statutory

“same criminal conduct” analysis, not a constitutional double jeopardy issue.

       “A double jeopardy violation claim is distinct from a ‘same criminal conduct’

claim and requires a separate analysis.” State v. French, 157 Wn.2d 593, 611, 141 P.3d

54 (2006). Double jeopardy is a constitutional protection, focusing on the “allowable unit

of prosecution.” Id. Same criminal conduct is a statutory sentencing provision, involving

the scoring of offenses that examines whether the offenses consisted of the same intent,

time, place, and victim. Id. at 613 (citing RCW 9.94A.589(1)(a)).




                                              7
No. 37147-6-III
State v. Skone


       A double jeopardy claim may be raised for the first time on appeal. State v.

Jackman, 156 Wn.2d 736, 746, 132 P.3d 136 (2006). Whether double jeopardy has been

violated is a question of law that we review de novo. Id.

       The principle of double jeopardy prevents a person from being “twice put in

jeopardy for the same offense.” WASH. CONST. art. I, § 9; State v. Villanueva-Gonzalez,

180 Wn.2d 975, 980, 329 P.3d 78 (2014). “The prohibition on double jeopardy generally

means that a person cannot be prosecuted for the same offense after being acquitted, be

prosecuted for the same offense after being convicted, or receive multiple punishments

for the same offense.” Villanueva-Gonzalez, 180 Wn.2d at 980. It is this last principle

that we examine here.

       When examining a purported double jeopardy violation, this court looks to “what

act or course of conduct has the Legislature defined as the punishable act.” State v. Adel,

136 Wn.2d 629, 634, 965 P.2d 1072 (1998). Unlawful possession of a firearm is a single

unit of prosecution even when committed in different places because it rests on a course

of conduct rather than a discrete act. State v. Mata, 180 Wn. App. 108, 120, 321 P.3d 291

(2014). Therefore, to prove two separate charges, the State must show that Skone’s

possession of the firearm was interrupted. Id.




                                             8
No. 37147-6-III
State v. Skone


       Here, the State argues it does not need to show Skone’s possession was interrupted

because the charges were based on possession of different firearms and the evidence

supports this. We disagree.

       The barista in the drive-through only said he witnessed Skone in possession of a

revolver. Three days later, Skone shot Alexander with a .22 caliber revolver. No

evidence was presented to show these revolvers were different.

       Moreover, the court’s instructions never asked the jury to find that Skone

possessed different firearms or that his possession was interrupted. The State argued in

closing that Skone had a firearm at the coffee drive-through and during the shooting. It

claimed the firearm was “a revolver” on both occasions. It disputed Skone’s claim that he

only had a flare gun at the coffee drive-through. It argued “he had at least one firearm on

him . . . that’s the one the [S]tate’s charged him with.” RP at 1633.

       “When a person is charged with multiple counts of the same offense, ‘each count

must be based on a separate and distinct criminal act.’” State v. Robinson, 8 Wn. App. 2d

629, 638, 439 P.3d 710 (2019) (quoting State v. Mutch, 171 Wn.2d 646, 662, 254 P.3d

803 (2011)). While the reviewing court looks to the entire record, review is “rigorous and

is among the strictest” to protect against double jeopardy. Mutch, 171 Wn.2d at 664. It

must be “‘manifestly apparent’” from the record, testimony, and argument that the two


                                             9
No. 37147-6-III
State v. Skone


identical charges are based on separate acts. Id. (emphasis omitted) (quoting State v.

Berg, 147 Wn. App. 923, 931, 198 P.3d 529 (2008)).

       Here, the State cannot argue to the jury that Skone possessed the same gun for both

offenses and make a different argument on appeal. Because the record does not

sufficiently show that both unlawful possession of a firearm convictions rest on separate

and distinct conduct, one of Skone’s unlawful possession of a firearm convictions must

be vacated.

       DNA COLLECTION FEE

       A court may not impose a DNA collection fee if DNA has already been collected.

RCW 43.43.7541; State v. Ramirez, 191 Wn.2d 732, 745-47, 426 P.3d 714 (2018). Skone

contends the trial court erred in imposing a DNA collection fee where one had previously

been collected. The State correctly concedes this was in error, and we agree.

       When resentencing Skone, the trial court must strike the DNA collection fee.

         STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW (SAG)

       SAG I: LACK OF FOUNDATION

       Skone contends there was a lack of foundation regarding the bullet shown to the

jury during Detective Aaron Hintz’s testimony. There was no objection to the bullet

being admitted or the detective’s opinion about it. An issue may generally not be raised


                                            10
No. 37147-6-III
State v. Skone


for the first time on appeal unless there is a manifest error of constitutional magnitude.

RAP 2.5(a)(3). Failure to lay an adequate foundation does not create manifest

constitutional error. State v. Newbern, 95 Wn. App. 277, 288, 975 P.2d 1041 (1999).

Therefore, we will not review this issue.

       SAG II: NEW THEORY OF FACTS

       Skone contends Alexander was nervous about going to the meeting on January 14

and that was why he carried a fake, but realistic toy pistol. This is a new theory that

would have been best raised for the finder of fact to decide. New theories presented for

the first time on appeal must be disregarded. State v. Lyskoski, 47 Wn.2d 102, 111, 287

P.2d 114 (1955).

       SAG III: JUROR COERCION

       Skone contends one of the jurors was coerced into changing their verdict on Mr.

Skone’s assault charge. Skone’s argument is based on facts not in the record on appeal.

This court will not consider issues raised where the facts referenced are not in the

appellate record. State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d 1251 (1995).




                                             11
No. 37147-6-III
State v. Skone


      Remanded for res ntencing.

      A majority of the anel has determined this opinion will not be printed in the

Washington Appellate R ports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                                            12